                 Case 2:20-cv-00753-RSL Document 1 Filed 05/20/20 Page 1 of 4



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8

9                                  )                      Case No.:
                                   )
10                                                        COMPLAINT; 2:20-cv-753
     RACHELLE DAHL,                )
11
                                   )                      FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                    )                      ACT (15 U.S.C. § 1692a, et seq.);
12                                 )
             vs.                   )                      DEMAND FOR JURY TRIAL
13                                 )
14   PETERSON ENTERPRISES, INC. DBA)
     VALLEY EMPIRE COLLECTION,     )
15                                 )
                                   )
16
     Defendant.
17
                                           I. INTRODUCTION
18
            1.      This is an action for damages brought by an individual consumer for Defendant’s
19

20   violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter

21   “FDCPA”).
22
                                           II. JURISDICTION
23
            2.      Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),
24
     and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25

26                                            III. PARTIES

27          3.      Plaintiff, Rachelle Dahl (“Plaintiff”), is a natural person residing in Snohomish
28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No.                                                          5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                      1
                 Case 2:20-cv-00753-RSL Document 1 Filed 05/20/20 Page 2 of 4



1    County, Washington.
2
            4.      Defendant, Valley Empire Collection (“Defendant”) is a corporation engaged in the
3
     business of collecting debts by use of the mails and telephone. Defendant regularly attempts to
4
     collect debts alleged due another.
5

6                                   IV. FACTUAL ALLEGATIONS

7           5.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).
8
            6.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
9
            7.      All activities of Defendant set out herein were undertaken in connection with the
10

11
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).

12          8.      Within the last year, Defendant took multiple actions in an attempt to collect a debt
13   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
14
            9.      Acceptance by a debt collector from Plaintiff of a check or other payment
15
     instrument postdated by more than five days, where Defendant did not notify Plaintiff in writing
16

17   of Defendant’s intent to deposit such check or instrument not more than ten nor less than three

18   business days prior to such deposit (1692f)).
19
            10.     Defendant deposited a post-dated check by Plaintiff 14 days before the date
20
     indicated on the check (1692f)).
21
            11.     Using false representations or deceptive practice in connection with collection of a
22

23   debt, including but not limited to falsely stating that the law does not allow Defendant to leave

24   voicemails with a debtor (15 USC 1692e(10)).
25
            12.     As a result of the aforementioned violations, Plaintiff suffered and continues to
26
     suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
27

28
     severe emotional distress.

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No.                                                          5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                      2
                  Case 2:20-cv-00753-RSL Document 1 Filed 05/20/20 Page 3 of 4



1            13.     Defendant intended to cause, by means of the actions detailed above, injuries to
2
     Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
3
     distress.
4
             14.     Defendant’s actions, detailed above, were undertaken with extraordinary disregard
5

6    of, or indifference to, known or highly probable risks to purported debtors.

7            15.     To the extent Defendant’s actions, detailed above, were carried out by an employee
8
     of Defendant, that employee was acting within the scope of his or her employment.
9
                   COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
10

11
             16.     Plaintiff reincorporates by reference all of the preceding paragraphs.

12           17.     The preceding paragraphs state a prima facie case for Plaintiff and against
13   Defendant for violations of the FDCPA.
14
                                          PRAYER FOR RELIEF
15
             WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant
16

17   for the following:

18           A.      Declaratory judgment that Defendant’s conduct violated the FDCPA;
19
             B.      Actual damages pursuant to 15 U.S.C. 1692k;
20
             C.      Statutory damages pursuant to 15 U.S.C. § 1692k;
21
             D.      Costs, disbursements and reasonable attorney’s fees for all successful claims, and
22

23   any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,

24   pursuant to 15 U.S.C. § 1692k; and,
25
             E.      For such other and further relief as may be just and proper.
26

27

28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No.                                                          5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                       3
           Case 2:20-cv-00753-RSL Document 1 Filed 05/20/20 Page 4 of 4



1

2

3
                 PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
4

5

6                                        Dated this 15th day of May, 2020

7

8

9
                                            By:__s/Joshua Trigsted _____
10
                                            Joshua Trigsted, WSBA#42917
                                            Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                            Trigsted Law Group, P.C.
     Case No.                                             5200 SW Meadows Rd, Ste 150
                                                          Lake Oswego, OR 97035
                                                          (888) 247-4126 ext. 1

                                        4
